ORDER

PER CURIAM:
AND NOW, this 13th day of August, 1996, the Petition for Allowance of Appeal is GRANTED, BUT LIMITED to the following issues:
(1) Whether the Superior Court erred by failing to properly credit Belgium as the “home state” as defined in the Uniform Child Custody Jurisdiction Act, 23 Pa. C.S.A § 5341 et seq., and by requiring that the “quality” of contacts with the home state be examined.
(2) Whether the Superior Court erred by expanding the “significant connections” test of the UCCJA to include the most minimal connections.
(4) Whether the Superior Court erred by failing to base its legal conclusions upon the policies and standards set forth in the UCCJA.
It is further ordered that the Petition to supplement the Appellate Court record with the October 27, 1995 final custody order of the Mons, Belgium court is GRANTED.